DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This action is responsive to application filed Sep. 30, 2019.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Elvanoglu, U.S. Patent Application Publication No. 2020/0363216.
As to claims 1, 8 and 15, Elvanoglu teaches a computer-implemented method, system and medium comprising: 

receiving, at the mobile device, a ride confirmation indicating that an AV has been dispatched to a rider associated with the mobile device (see para. 93); 
detecting arrival of the AV at a pick-up location associated with the rider (see para. 131, transportation vehicle arrival is detected); and 
initializing augment reality (AR) guidance on the mobile device, wherein the AR guidance is configured to provide the rider with navigation information to facilitate pick-up by the AV (see para. 109, 117, 129-130, augmented reality allows the user to navigate to the pickup location). 
As to claims 2, 9 and 16, Elvanoglu teaches the computer-implemented method, system and medium of claims 1, 8 and 15, wherein the navigation information indicates a designated pick-up location (see para. 117 and 129-130). 
As to claims 3, 10 and 17, Elvanoglu teaches the computer-implemented method, system and medium of claims 1, 8 and 15, wherein the location information is based on a Light Detection and Ranging (LiDAR) map corresponding with the pick-up location (see para. 68). 
As to claims 4, 11 and 18, Elvanoglu teaches the computer-implemented method, system and medium of claims 1, 8 and 15, wherein the location information is based on a Global Positioning System (GPS) information associated with the mobile device (see para. 64). 

As to claims 5, 12 and 19, Elvanoglu teaches the computer-implemented method, system and medium of claims 1, 8 and 15, wherein initializing the AR guidance is triggered by interaction between the rider and the mobile device (see para. 131-132). 
As to claims 6, 13 and 20, Elvanoglu teaches the computer-implemented method, system and medium of claims 1, 8 and 15, wherein initializing the AR guidance is triggered by receipt of the location information by the mobile device (see para. 131-132). 
As to claims 7 and 14, Elvanoglu teaches the computer-implemented method, system and medium of claims 1 and 8, wherein detecting the arrival of the AV at the pick-up location is determined based on a threshold distance of the AV from the pick-up location (see para. 123). 
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSSEIN A EL CHANTI whose telephone number is (571)272-3999.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUSSEIN ELCHANTI/Primary Examiner, Art Unit 3663